774 N.W.2d 686 (2009)
Teresa THEODORE, Plaintiff-Appellant,
v.
Raymond HORENSTEIN, Defendant-Appellee.
Docket No. 139206. COA No. 285153.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the May 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*687 MARILYN J. KELLY, C.J., and MICHAEL F. HATHAWAY, J., would grant leave to appeal.